Citation Nr: 0321616	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision, which granted 
service connection and a 50 percent rating for PTSD, 
effective in November 1996.  

In April 2003, the veteran cancelled his request for a 
personal hearing at the RO before a Veterans Law Judge, which 
had been scheduled for May 2003.  

(The Board notes that the issue of a TDIU rating will be the 
subject of the Remand portion of this document.)  



FINDING OF FACT

Since November 1996, the veteran's service-connected PTSD is 
shown to be productive of a level of incapacity that more 
nearly approximates that of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5105, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from August 1965 to August 
1968.  

Service personnel records show that he served in the Republic 
of Vietnam from May 1966 to December 1967.  He received such 
citations and awards as the National Defense Service Medal, 
Good Conduct Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal with 60 Device.  

In November 1996, the RO received the veteran's claim of 
service connection for PTSD.  

On a May 1997 VA psychiatric evaluation, the following 
symptoms were noted:  nightmares, flashbacks, anger, 
depression, vigilant-type behavior, and avoidant-type 
behavior.  The veteran described several vivid and 
frightening memories of his experience in Vietnam, the 
constant exposure to mortar fire and rockets, exposure to 
dead bodies, and learning about the death of his best friend 
from Knoxville, who was killed in action.  After service, he 
was employed in construction up until four or five years 
previously, when he was unable to work any longer due to a 
back disability.  

On mental status examination, the veteran was noted to be 
well oriented in all three spheres.  However, he could not 
collect or organize his thoughts very clearly when asked to 
relate his memories about Vietnam.  The veteran began crying, 
in a profound mood of sadness, mixed with anger, when 
recalling his Vietnam experiences.  

The veteran's diagnoses were that of severe, chronic PTSD, 
delayed type, with a history of substance abuse disorder, and 
chronic depressive disorder.  His Global Assessment 
Functioning (GAF) scale score was estimated at 44 (current) 
and 48 (in the past year).  

In a February 1998 statement, the veteran indicated that he 
had nightmares and suffered flashbacks after drinking too 
much.  

On a July 2000 VA psychiatric examination, the veteran 
reported having several previous jobs, including working in a 
steel mill, driving a beer truck, and doing construction; 
however, he indicated that he lost many jobs because he could 
not control his temper or deal with other people.  In recent 
years, he had been unable to work due to both physical 
problems (he reported significant trouble with his back) and 
"trouble dealing with people."  

The veteran complained of nightmares, vivid flashbacks, 
heightened irritability, hypervigilance, insomnia, an 
increased startle response, anxiety, and depression.  He 
described a strong desire to isolate himself socially; for 
this reason, he and his wife recently relocated to a small 
town, where he never interacted with anyone.  

The veteran reported having good relationships with his two 
children and stated that he enjoyed spending some time with 
his grandchildren.  He described having a diminished interest 
in performing activities that he used to enjoy, such as 
hunting and fishing.  He stated that he had very few friends 
and did not attend church or belong to any social 
organizations.  

On a mental status evaluation, the veteran was noted to be 
alert and well oriented.  He was neatly dressed and groomed.  
His thought progression seemed logical and sequential, and 
there was no evidence of delusional thought content.  His 
mood was mildly depressed, with a restrictive affect.  He 
became sad, and occasionally tearful, when describing his 
experiences in Vietnam.  His overall mood appeared mildly 
depressed.  He displayed no memory deficits, his intelligence 
was average, and his judgment was good, although his insight 
into psychological and emotional matters appeared to be poor.  
He reported suicidal ideation, but denied any current 
suicidal intent.  The diagnosis was chronic PTSD, severe to 
moderate.  His GAF score was 45 (current and past year).  

In August 2000, the RO granted service connection for PTSD 
and assigned a 50 percent rating, effective in November 1996.
  
In October 2000, the RO received the veteran's application 
for increased compensation based on individual 
unemployability (TDIU).  In an October 2000 statement 
attached thereto, the veteran's representative argued that 
the veteran should be granted a higher rating due to his 
inability to perform any type of employment for the past 
three years.  

In support thereof, the veteran provided a statement, dated 
in September 2000, from James Gleaves, Jr., M.D., his family 
physician.  The doctor stated that the veteran suffered from 
such chronic and severe PTSD, which incapacitated him from 
his job and social functions.  Dr. Gleaves indicated that the 
veteran's prognosis was poor and predicted that he would 
continue to deteriorate due to his increasing difficulty in 
dealing with people and stressful situations.  

In March 2001, the RO received treatment records from Dr. 
Gleaves, showing treatment for a variety of physical and 
other complaints.  On a May 1997 record, Dr. Gleaves noted 
having a long discussion with the veteran about his 
"flashback memories."  

On a September 2000 record, Dr. Gleaves recalled first 
speaking with the veteran about his PTSD symptoms in the 
1980s.  In September 2000, the veteran wanted medication to 
treat his nerves, although the doctor was reluctant to 
prescribe anything due to the veteran's history of alcohol 
problems.  (In the past, the veteran had self-medicated with 
alcohol, although he claimed to now have his drinking under 
control.)  

The doctor noted the veteran's long-standing anger problems, 
which made it difficult for him to hold a job.  The doctor 
opined that the veteran suffered from PTSD, which seemed to 
be worsening with time.  The doctor added that the veteran, 
in the past, had exhibited impaired impulse control when 
working on jobs and that he had had to work as his own boss.  

The doctor also indicated that the veteran, in the past, had 
spoken to him about suicidal thoughts and that these thoughts 
appeared to go away on their own and the veteran never acted 
on them.  

On a February 2001 record, the veteran requested refills of 
his medication because his nerves were getting worse.  It was 
noted that the veteran had recently moved out to the country, 
where he thought he would be happier but was considering 
moving back to town to be closer to his son.  Dr. Gleaves 
stated that the veteran's PTSD appeared to be worsening.  

On an April 2001 VA examination, the veteran indicated that 
the severity of his PTSD symptoms had not changed since his 
previous examination in July 2000.  He related the same 
symptoms that were noted in earlier VA examinations; namely, 
sleeplessness (sleeping 3-5 hours a night), nightmares (2-3 
times per week), and flashbacks (1-2 times per week).  

The veteran reported that he did not want to be around other 
people because he was easily irritated and prone to fighting.  
The examiner noted that the veteran exhibited avoidant-type 
behaviors; namely, not wanting to see war movies or anything 
to remind him of Vietnam.  

On mental status examination, the veteran was alert and 
oriented.  His affect was constricted and his mood appeared 
to be somewhat irritable.  His speech was coherent, without 
any formal thought disorder.  He did not suffer from 
delusional thoughts, and he denied having hallucinations.  He 
had significant difficulty with concentration, but his 
judgment and abstractive thinking appeared to be reasonable.  

The veteran's diagnosis was PTSD, with a GAF score of 51.  
The examiner opined that the veteran may be experiencing some 
improvement in his overall depressive and PTSD symptoms; 
however, the veteran indicated that there had not been much 
change in the severity of his symptoms since his last 
evaluation.  

In August 2001, the RO denied the veteran's claim for a total 
disability rating based on individual unemployability.  He 
did not appeal.  

In a September 2001 statement, the veteran complained that 
letters from his private physician, Dr. Gleaves, were 
disregarded because Dr. Gleaves was not a psychiatrist.  He 
felt that he deserved a higher rating because he slept only 4 
or 5 hours a night, could not stay awake while driving, and 
could not deal with people due to his anger.  He stated that, 
in trying to avoid people and stressful situations, he 
relocated to a rural area where he hoped to live a quiet and 
peaceful life.  

On a July 2002 VA examination, the veteran (and his wife) 
stated that he had experienced no improvement in his PTSD 
symptoms over the past year.  The veteran again complained of 
sleeplessness, nightmares, insomnia, and flashbacks; it was 
noted that these symptoms appeared to increase after the 
events of September 11, 2001.  

The veteran avoided people, had no friends, and had limited 
contact with his children and grandchildren.  He spent most 
of his time alone, mowing and plowing.  Sometimes he would go 
fishing, his only hobby.  He seldom drove, because traffic 
and crowds made him nervous, and rarely ventured out in 
public, except to occasionally attend church.  

As in the prior examinations, the veteran stated that he was 
easily frustrated and that he had a difficult time 
controlling his temper.  The examiner noted that the veteran 
was totally independent in terms of performing activities of 
daily living, except that he did require his wife's 
assistance in inserting hearing aids.  

On mental status examination, it was noted that the veteran 
was casually dressed.  He had poor eye contact and was easily 
frustrated and agitated by questioning.  His speech was 
fluent, without abnormality, and his mood was good.  His 
affect was dysphoric and agitated.  His thought processes 
were goal-directed, without any abnormality.  

There was no evidence of psychosis or thought disorder, and 
the veteran denied any suicide attempts, and having any 
suicidal or homicidal thoughts.  His memory was fair.  The 
diagnosis was PTSD, with a GAF score of 40 (current and past 
year).  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Statement of the Case (in August 2001) and Supplemental 
Statements of the Case (in December 2002 and March 2003), and 
in a May 2003 letter mailed to the veteran, the RO has 
notified him of the VCAA as well as the evidence needed to 
substantiate his claim.  

Collectively, these documents notified the veteran of the 
evidence necessary to substantiate his claim, what evidence 
or information he was expected to provide, and what evidence 
the VA would attempt to obtain on his behalf.  These 
documents also notified the veteran of what the VA was doing 
by way of helping him with his claim.  Hence, the veteran has 
been provided notice of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
private providers).  The RO has also sought and obtained VA 
examinations regarding the issue at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing, however, the veteran requested 
that his Board hearing be cancelled.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected PTSD has been rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411, ever since the effective date of service connection in 
November 1996.  

Under this Diagnostic Code, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 including Diagnostic Code 9411 
(2002).  

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  

After consideration of all evidence of record, the Board 
concludes that, under the regulations, the service-connected 
PTSD more nearly approximates the criteria for the assignment 
of a 70 percent rating since November 1996.  

The medical evidence shows that the veteran underwent four VA 
psychiatric evaluations.  

At a May 1997 examination, the diagnoses were that of severe 
and chronic PTSD, accompanied by a history of substance abuse 
disorder and chronic depressive disorder, and the GAF score 
was 44 (representing serious symptoms and impairment in 
social or occupational functioning).  The highest GAF score 
in the past year was 48 (again representing serious symptoms 
or serious impairment in functioning).  

At a July 2000 examination, the diagnosis was that of chronic 
PTSD with alcohol abuse in early possible remission, and the 
GAF score was 45 (representing serious symptoms or serious 
impairment in social or occupational functioning).  The VA 
examiner found that his PTSD was moderate to severely 
disabling.  

At an April 2001 examination, the diagnosis was that of PTSD, 
and the GAF score was 51 (representing moderate symptoms or 
moderate functioning).  The examiner found that, compared to 
the July 2000 evaluation, the veteran may have experienced 
slight improvement in his symptoms; however, the veteran 
claimed that there had been no change.  

At a July 2002 examination, the diagnosis was that of PTSD 
with a GAF of 40 (representing some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood).  

A review of the record shows that the veteran has received 
treatment at the VA and his private doctor for PTSD.  The VA 
examination reports show that the veteran's GAF score ranged 
from 40 (representing some impairment in reality testing or 
communication, or major impairment in several areas) to 51 
(moderate symptoms), with the majority of scores in the range 
of serious impairment.  

The comments from the veteran's family doctor, Dr. Gleaves, 
revealed that the veteran suffered from such chronic and 
severe PTSD that he was unable to hold a job or participate 
in social functions.  VA examination reports have noted that 
the veteran has been unable to work in recent years due to a 
significant back disability and his difficulty in dealing 
with others.  

An examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  That 
is, the disability rating depends on evaluation of all the 
evidence.  

In this case, there is sufficient evidence of impairment from 
the veteran's PTSD to find that his condition is more than 
moderately disabling.  The overall medical evidence shows 
that the veteran's PTSD is productive of serious impairment.  

In evaluating the entire record, the Board finds that, since 
November 1996, the objective findings are more consistent 
with the rating criteria for a 70 percent rating for PTSD, 
that is, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

The evidence, however, reflects no symptoms which typify 100 
percent disability under the rating criteria.  For instance, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

The veteran's mental status examinations did not reflect any 
of the symptoms listed in the criteria for a 100 percent 
rating.  All of the symptoms are not required for a 100 
percent rating to be assigned.  See Mauerhan v. Principi, 16 
Vet. App 436 (2002) (holding that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating and that analysis should 
not be limited solely to whether the claimant exhibited 
symptoms listed in the rating scheme).  

However, the Board has considered all symptoms and the effect 
of those symptoms on the veteran's social and occupational 
situation.  The Board finds that his level of impairment is 
equivalent to what would be caused by the symptoms listed for 
a 70 percent rating under Code 9411.  

Considering all the evidence, the Board concludes that the 70 
percent rating for PTSD is warranted for the period beginning 
in November 1996.  The evidence does not show that the 
veteran meets the criteria for a higher rating under 
Diagnostic Code 9411.  

In this regard, the Board notes that this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the condition over the period of time since 
service connection became effective in November 1996.  
Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

A 70 percent rating for the service-connected PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.




REMAND

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

However, given his recent GAF score of 40 on the July 2002 VA 
examination, and an earlier statement from Dr. Gleaves in 
September 2000 pertaining to the incapacitating effect of the 
veteran's PTSD in regard to his job, the issue of entitlement 
to a total disability compensation rating based on individual 
unemployability (TDIU) should be considered.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The veteran's service-connected PTSD, found herein to be 70 
percent disabling, satisfies the percentage rating standards 
for individual unemployability benefits.  However, in order 
to receive a total disability rating under § 4.16(a), the RO 
must determine that veteran's PTSD renders him unemployable.  

As noted, the veteran underwent four PTSD examinations.  In 
the May 1997 and July 2000 examinations, the examiners noted 
that the veteran had physical problems, particularly back 
problems, which contributed or led to his inability to work.  
Moreover, various private treatment records indicate that the 
veteran has been treated for physical disability, notably a 
back disorder, since 1984.  

In view of this medical evidence, it is unclear whether the 
veteran's PTSD prevents him from securing and maintaining 
employment.  Therefore, the RO should arrange for the veteran 
to undergo another VA examination to specifically address 
whether or not his service-connected PTSD, and solely that 
disorder, prevents him from securing and maintaining 
substantially gainful employment consistent with his work and 
educational background.

It is also noted that, as stated in the decision above, the 
veteran was recently notified, in a May 2003 letter from the 
RO, of his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA essentially enhances the 
VA's obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

As the Board is addressing the issue of TDIU under the 
provisions of § 4.16(a), the RO must, with regard to this 
issue, ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran or obtaining any additional 
medical or other evidence, as deemed appropriate.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, the RO must also ensure that the veteran has 
been afforded the requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating the TDIU 
claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for PTSD since the July 
2002 VA examination.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to ascertain the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review.  
The examiner should furnish an opinion as 
to whether or not the veteran's service-
connected PTSD, and solely this 
disability, prevents him from securing 
and maintaining substantially gainful 
employment consistent with work and 
educational background.  All clinical 
findings should be reported in detail.  

4.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim of TDIU.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

